     Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 1 of 27



                   United States District Court
                     District of Massachusetts
___________________________________
                                    )
Angela Munsell, individually and    )
on behalf of all others             )
similarly situated,                 )
                                    )
          Plaintiff,                )
                                    )
               v.                   )    Civil Action No.
                                    )    19-12512-NMG
Colgate-Palmolive Co. and           )
Tom’s Of Maine, Inc.,               )
                                    )
          Defendants.               )
___________________________________)


                          MEMORANDUM & ORDER


GORTON, J.

     This putative class action involves claims of unfair and

deceptive practices in violation of the consumer protection laws

of Massachusetts and Rhode Island by Angela Munsell (“plaintiff”

or “Munsell”) on behalf of herself and a class of similarly

situated individuals against Colgate Palmolive Co. (“Colgate”)

and its subsidiary, Tom’s of Maine (“Toms”, collectively with

Colgate, “defendants”).

     Pending before the Court is the motion of defendants to

dismiss the complaint.




                                 - 1 -
     Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 2 of 27



I.   Background

     A. The Parties

     Defendant Colgate is a Delaware corporation with its

principal place of business in New York.       Colgate manufactures

and sells various oral, personal and home care products, such as

toothpaste and deodorant, throughout the United States.

     In 2006, Colgate conducted an all cash acquisition of an

84% stake in defendant Tom’s for approximately $100 million.

Tom’s was founded 1970 and maintains its principal place of

business in Maine.    Tom’s purported mission is to help consumers

live a more environmentally friendly and sustainable life by

offering alternatives to oral and personal care products using

only naturally sourced and naturally derived ingredients.         Tom’s

submits that it chooses product ingredients by consulting its

“Stewardship Model”, which contains certain standards for

natural and sustainable ingredients.

     Munsell, the putative class representative and named

plaintiff, has been a resident of Pawtucket, Rhode Island since

the spring of 2016.   Prior to that, Munsell lived in Taunton,

Massachusetts.    She alleges that she has regularly purchased

Tom’s “natural” toothpaste and deodorant products since 2015.



                                 - 2 -
     Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 3 of 27



    B. The Market for Natural Personal Care Products

    Plaintiff alleges that Tom’s, seeking to capitalize on the

growing market for personal care products derived from nature,

has misled consumers into purchasing its products at a premium

by labelling them as “natural”.

    The word “natural” is prominently displayed on the front

panel of the packaging of Tom’s toothpaste and

deodorant/antiperspirant products (“the Products”).        On another

panel of each box, Tom’s includes a link to its website and

invites consumers to navigate online to further investigate what

makes Tom’s products “natural”.     The packaging also includes a

section labeled “what’s inside matters” which refers consumers

to Tom’s Stewardship Model as a description of Tom’s definition

of what it considers natural and sustainable.       Tom’s also

provides a description of what it believes makes a product

“natural and good” on the packaging of the Products.

    C. Previous Settlement in Gay v. Tom’s

    In 2014, a separate class of consumers brought a similar

lawsuit challenging Tom’s use of the word “natural” on certain

“Covered Products” which includes the Products at issue in this

case. See Gay v. Tom’s, No. 0:14-cv-60604-KMM (S.D. Fla. 2014).

The following year, the parties entered into a Settlement

                                 - 3 -
     Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 4 of 27



Agreement (“the 2015 Settlement”) which authorized Tom’s to

continue to use the word “natural” to market and describe the

Covered Products as long as Tom’s provided additional

information on its packaging and website regarding its standards

for natural, sustainable and responsible sourcing of

ingredients.

    The 2015 Settlement certified a settlement class of

consumers who purchased at least one Covered Product between

March, 2009, and September, 2015.     Members of the settlement

class who failed to exclude themselves are deemed to have

released all claims against Tom’s relating to Tom’s use of the

word “natural” to advertise and sell the Covered Products.

    D. Plaintiff’s Allegations

    Plaintiff contends that, since the end of 2015, she has

regularly purchased Tom’s Products to satisfy her desire to

utilize personal care products derived from nature and that are

environmentally friendly.    Plaintiff alleges that she was misled

into doing so because, despite Tom’s claim of using only

“natural” and sustainable ingredients, the Products each contain

artificial, synthetic and/or chemically processed ingredients,

including xylitol, sodium lauryl, glycerin, xantham gum,

sorbitol, glycerin, ascorbic acid and aluminum chlorohydrate.

                                 - 4 -
     Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 5 of 27



Munsell submits that consumers, such as herself, whose

purchasing decisions are driven by a desire to maintain a

natural lifestyle, have been and continue to be misled into

purchasing the Products at a premium by virtue of Tom’s misuse

of the word “natural” which is belied by the inclusion of non-

natural ingredients.

    Plaintiff brings this action pursuant to Mass. Gen. Laws c.

93A and R.I. Gen. Laws § 6-13.1-1 on behalf of herself and two

classes of similarly situated individuals against Tom’s and

Colgate for unfair and deceptive practices.

    E. The Proposed Classes

    Plaintiff proposes two classes of consumers.         The first,

“the Massachusetts Class”, consists of

    All persons who have purchased Tom’s of Maine
    toothpaste or deodorant Products in Massachusetts that
    were labeled “natural” yet contained artificial,
    synthetic and/or chemically processed ingredients
    between December 5, 2015 and the present.

    The second, “the Rhode Island Class”, consists of

    All persons who have purchased Tom’s of Maine
    toothpaste or deodorant Products in Rhode Island that
    were labeled “natural” yet contained artificial,
    synthetic and/or highly chemically processed
    ingredients between December 5, 2015 and the present.




                                 - 5 -
      Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 6 of 27



II.   Motions to Dismiss

      A.   Legal Standard

           1.   Fed. R. Civ. P. 12(b)(1)

      In opposing a motion to dismiss for lack of subject matter

jurisdiction under Fed. R. Civ. P. 12(b)(1), the plaintiff bears

the burden of establishing that the Court has jurisdiction.

Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992).          If

the defendant mounts a “sufficiency challenge”, the court will

assess the sufficiency of the plaintiff’s jurisdictional

allegations by construing the complaint liberally, treating all

well-pled facts as true and drawing all reasonable inferences in

the plaintiff’s favor. Valentin v. Hospital Bella Vista, 254

F.3d 358, 363 (1st Cir. 2001).

      If, however, the defendant advances a “factual challenge”

by controverting the accuracy, rather than the sufficiency, of

the alleged jurisdictional facts, “the plaintiff’s

jurisdictional averments are entitled to no presumptive weight”

and the court will consider the allegations by both parties and

resolve the factual disputes. Id.      The court has “broad

authority” in conducting the inquiry and can, in its discretion,

consider extrinsic evidence in determining its own jurisdiction.

Id. at 363-64.



                                  - 6 -
     Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 7 of 27



            2.   Fed. R. Civ. P. 12(b)(2)

    On a motion to dismiss for lack of personal jurisdiction

pursuant to Fed. R. Civ. P. 12(b)(2), the plaintiff bears the

burden of showing that the Court has authority to exercise

jurisdiction over defendants. Cossart v. United Excel Corp., 804

F.3d 13, 18 (1st Cir. 2015).     Where, as here, the Court will

decide a motion to dismiss for lack of personal jurisdiction

without first holding an evidentiary hearing, the Court applies

the “prima facie” standard of review and takes the plaintiff’s

    properly documented evidentiary proffers as true and
    construe[s] them in the light most favorable to
    [plaintiff’s] jurisdictional claim.

A Corp. v. All Am. Plumbing, Inc., 812 F.3d 54, 58 (1st Cir.

2016).   A plaintiff cannot, however, rely on “unsupported

allegations” and “must put forward evidence of specific facts to

demonstrate jurisdiction exists.” Id. (internal citations

omitted).

    In a diversity suit, this Court acts as “the functional

equivalent of a state court sitting in the forum state.” See

Astro–Med, Inc. v. Nihon Kohden America, Inc., 591 F.3d 1, 8

(1st Cir. 2009).     As such, to make a prima facie showing of

personal jurisdiction in diversity cases, the plaintiff must

demonstrate that the exercise of jurisdiction 1) is permitted by

                                 - 7 -
     Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 8 of 27



the applicable state long-arm statute, and 2) coheres with the

Due Process Clause of the Fourteenth Amendment of the United

States Constitution by showing that each defendant has “minimum

contacts” with Massachusetts. Daynard v. Ness, Motley, Loadholt,

Richardson & Poole, P.A., 290 F.3d 42, 52 (1st Cir. 2002).

    The Court’s jurisdiction may be either “specific” or

“general.” United States v. Swiss Am. Bank, 274 F.3d 610, 618

(1st Cir. 2001).   Specific jurisdiction requires a “demonstrable

nexus” between the claims of the plaintiff and the defendant’s

contacts in the forum state. Id.     A plaintiff must make an

“affirmative showing” that 1) the litigation relates to or

arises out of the defendant’s contacts with the forum state;

2) the defendant purposefully availed itself of the privilege of

conducting business in the forum state; and 3) jurisdiction over

the defendant is reasonable under the circumstances. Sawtelle v.

Farrell, 70 F.3d 1381, 1388 (1st Cir. 1995).       General

jurisdiction, on the other hand, exists when the defendant has

engaged in “continuous and systematic activity, unrelated to the

suit, in the forum state.” Swiss Am. Bank, 274 F. 3d at 618.

    Defendant challenges this Court’s exercise of personal

jurisdiction with respect to the Due Process Clause, not the

long-arm statutes of either Massachusetts or Rhode Island.


                                 - 8 -
     Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 9 of 27



          3.   Fed. R. Civ. P. 12(b)(6)

    To survive a motion to dismiss pursuant to Fed. R. Civ. P.

12(b)(6), a complaint must contain sufficient factual matter,

accepted as true, to “state a claim to relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007).   In considering the merits of a motion to dismiss, the

Court may only look to the facts alleged in the pleadings,

documents attached as exhibits or incorporated by reference in

the complaint and matters of which judicial notice can be taken.

Nollet v. Justices of Trial Court of Mass., 83 F. Supp. 2d 204,

208 (D. Mass. 2000), aff’d, 228 F.3d 1127 (1st Cir. 2000).

    Furthermore, the Court must accept all factual allegations

in the complaint as true and draw all reasonable inferences in

the plaintiff’s favor. Langadinos v. Am. Airlines, Inc., 199

F.3d 68, 69 (1st Cir. 2000).     If the facts in the complaint are

sufficient to state a cause of action, a motion to dismiss the

complaint must be denied. See Nollet, 83 F. Supp. 2d at 208.

    Although a court must accept as true all the factual

allegations in a complaint, that doctrine is not applicable to

legal conclusions. Ashcroft v. Iqbal, 556 U.S. 662 (2009).

Threadbare recitals of legal elements which are supported by

mere conclusory statements do not suffice to state a cause of

                                 - 9 -
     Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 10 of 27



action. Id.    Accordingly, a complaint does not state a claim of

relief where the well-pled facts fail to warrant an inference of

any more than the mere possibility of misconduct. Id. at 1950.

    B.    Application

    Plaintiff claims that defendants engaged in unfair and

deceptive acts in violation of the state consumer protection

laws of Massachusetts and Rhode Island.       Defendant moves to

dismiss the complaint on the following grounds: (1) no

reasonable consumer would be misled or deceived by Tom’s use of

the word “natural”; (2) plaintiff fails to plead her

misrepresentation claim with the requisite particularity;

(3) plaintiff lacks standing to bring claims or represent

purchasers of products that she herself did not purchase;

(4) this Court lacks personal jurisdiction over claims brought

on behalf of Rhode Island residents; and (5) plaintiff fails to

allege that Colgate engaged in any misconduct.

          1.   Merits of Chapter 93A Claim

    Plaintiff claims that Tom’s use of the word “natural” on

the packaging of the Products is deceptive and therefore

violates Mass. Gen. Laws c. 93A (“Chapter 93A).        Pursuant to

Chapter 93A, a statement is deceptive



                                 - 10 -
     Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 11 of 27



    when it has the capacity to mislead consumers, acting
    reasonably under the circumstances, to act differently
    from the way they otherwise would have acted (i.e., to
    entice a reasonable consumer to purchase the product).

Aspinall v. Philip Morris Cos., 813 N.E.2d 476, 488 (Mass.

2004).

    Defendants contend that dismissal is warranted pursuant to

Fed. R. Civ. P. 12(b)(6) because no consumer acting reasonably

under the circumstances would find that Tom’s use of the word

“natural” is deceptive when viewed in the context of the

packaging of the Products and Tom’s online disclosures.

Plaintiff responds that the Court may not consider the

photographs of packaging or information provided on Tom’s

website at the motion to dismiss stage because such information

is unauthenticated and otherwise outside the bounds of the

Complaint.   Plaintiff further submits that regardless of whether

the Court takes such information into account, she has

sufficiently pled facts that, if accepted as true, make it

plausible that Tom’s conduct could have mislead a reasonable

consumer.

    As a preliminary matter, the issue of whether to consider

the complete packaging of Tom’s Products and information

provided by Tom’s online is moot because the Court concludes

that, notwithstanding such information, plaintiff has met the

                                 - 11 -
     Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 12 of 27



threshold of alleging a Chapter 93A violation sufficient to

survive a motion to dismiss.

    At the motion to dismiss stage, the Court need only

determine whether the allegations in the complaint

    make it plausible that, on a full factual record, a
    factfinder could reasonably regard the label as having
    the capacity to mislead.

Dumont v. Reily Foods Co., 934 F.3d 35, 40 (1st Cir. 2019).

    In Dumont, the First Circuit Court of Appeals considered

whether a plaintiff’s claim that a coffee creamer was

misleadingly labeled as “Hazelnut” despite not actually

containing hazelnuts survived a motion to dismiss. Id. at 40-41.

The First Circuit held that, drawing all reasonable inferences

in plaintiff’s favor, plaintiff stated a claim. Id. at 40.             In

doing so, it rejected defendant’s argument that a reasonable

consumer would not be misled because a complete list of

ingredients excluding hazelnuts was provided on the back of the

product packaging. Id. at 41.     The First Circuit explained that,

on the one hand

    [o]ne might presume that a reasonable consumer who
    . . . cared whether the coffee she intended to
    purchase contained real hazelnut would check the list
    of ingredients. On the other hand, perhaps a
    reasonable consumer would find in the product name
    sufficient assurance so as to see no need to search
    the fine print on the back of the package . . . .


                                 - 12 -
     Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 13 of 27



Id. at 40.   On balance, the Court of Appeals held that, although

it was a close call, the factual question of whether a

reasonable consumer could have been misled was better left to

the factfinder on a full record. Id. at 41.       Several courts have

similarly held. See, e.g., Branca v. Bai Brands, LLC, No.: 3:18-

cv-00757-BEN-KSC, 2019 WL 1082562, *2-3 (S.D. Cal. Mar. 7,

2019); York v. Andalou Naturals, Inc., No. 16-CV-894-SMY-DGW,

2016 WL 7157555, at *6 (S.D. Ill. Dec. 8, 2016); Paulino v.

Conopco, Inc., No. 14–CV–5145 (JG)(RML), 2015 WL 4895234, *7-8

(E.D.N.Y. Aug. 17, 2015).

    Tom’s argument that it values transparency and provides

sufficient information to consumers to contextualize its use of

the word “natural” is compelling and may yet prevail at the

summary judgment phase.     But the question of whether a

reasonable consumer could be expected to take investigative

steps to educate himself or herself rather than rely on the

prominent display of the word “natural” on the front of the

package is, at this stage, a factual question to be addressed on

a full record by the factfinder.

    Accordingly, drawing all reasonable inferences in

plaintiff’s favor, as the Court must for the purpose of a motion




                                 - 13 -
     Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 14 of 27



to dismiss, plaintiff has alleged sufficient facts that, taken

as true, state a claim for violation of Chapter 93A.

    Defendants also move to dismiss plaintiff’s Rhode Island

consumer protection claim for failure to state a claim but offer

no additional reasoning in support.       Consequently, this Court

will deny defendants’ motion with respect to claims pursuant to

the Rhode Island consumer protection statute for the same

reasons addressed above.

          2.   Particularity Requirement of Chapter 93A

    Defendants contend that plaintiff’s Chapter 93A claim fails

to meet the particularity requirement of Fed. R. Civ. P. 9(b),

which requires “a party [to] state with particularity, the

circumstances constituting fraud or mistake”.        The “heightened

pleading requirement” of Fed. R. Civ. P. 9(b) applies to claims

of misrepresentation made pursuant to Chapter 93A. Mulder v.

Kohl’s Dep’t Stores, Inc., 865 F.3d 17, 22 (1st Cir. 2017).            To

satisfy Fed. R. Civ. P. 9(b), a plaintiff must allege “the who,

what, where, and when of the allegedly [misleading]

representation.” Kaufman v. CVS Caremark Corp., 836 F.3d 88, 91

(1st Cir. 2016) (quoting Alt. Sys. Concepts, Inc. v. Synopsys,

Inc., 374 F.3d 23, 29 (1st Cir. 2004)) (alteration in original)

(internal quotations omitted).

                                 - 14 -
     Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 15 of 27



    Defendants contend that plaintiff fails to meet that

heightened pleading requirement because her allegations are

“vague” and “general in nature”.      Specifically, defendants note

the failure of plaintiff to identify the kind of Tom’s deodorant

that she purchased or the dates and locations of her purchases.

    In so arguing, defendant misunderstands that the

“specificity requirement extends only to the particulars of the

allegedly misleading statement itself,” Rodi v. S. New England

Sch. of Law, 389 F.3d 5, 15 (1st Cir. 2004), not to “the

circumstances of the plaintiff’s conduct in reliance” on that

statement. O’Hara v. Diageo-Guinness, USA, Inc., 306 F. Supp. 3d

441, 462 (D. Mass. 2018).

    Although plaintiff does not describe each kind of Tom’s

product she purchased or attach particular dates to her

purchases, she does contend that she was misled into purchasing

Tom’s Products advertised as “natural” in Massachusetts and

Rhode Island regularly since December 5, 2015.        The “who” is

defendants Tom’s and Colgate.     The “what” is the allegedly

misleading “natural” claim on the packaging of the Products

which led plaintiff to purchase the Products at a premium

despite the inclusion of synthetic, artificial and/or chemically

processed ingredients.    The “where” is the packaging of the


                                 - 15 -
     Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 16 of 27



Products and the “when” is the class period from December 5,

2015, to the present.     Such allegations are sufficient to meet

the heightened standard required by Fed. R. Civ. P. 9(b).

Defendants’ motion to dismiss for failure to plead with

particularly will, therefore, be denied.

          3.   Standing

    Defendants next move, pursuant to Fed. R. Civ. P. 12(b)(1),

to dismiss Munsell’s claims brought on behalf of unnamed members

of the putative Massachusetts and Rhode Island classes on the

grounds that plaintiff lacks standing to bring claims on behalf

of purchasers of products that she herself did not purchase.

Specifically, defendants contend that plaintiff alleges only

that she purchased Tom’s Cinnamon Clove toothpaste, Sweet Mint

whitening toothpaste and deodorant marketed as “natural”.          The

putative classes, however, include consumers who purchased any

of Tom’s toothpaste or deodorant products since 2015 in

Massachusetts or Rhode Island that were labeled “natural” and

contained artificial, synthetic and/or chemically processed

ingredients.   Attached to plaintiff’s complaint is a “non-

exhaustive” list of those products, which includes 43

toothpastes, 16 deodorants and three anti-perspirants.




                                 - 16 -
     Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 17 of 27



    Standing is a prerequisite to bringing a claim in federal

court.   Constitutional standing requires a plaintiff to

establish that (1) she suffered an injury in fact (2) that was

caused by the defendant’s conduct and (3) can be redressed by a

favorable decision from the federal court. Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560-61 (1992).       Plaintiff bears the

burden of plausibly alleging that these requirements are

satisfied. Hochendoner v. Genzyme Corp., 823 F.3d 724, 731 (1st

Cir. 2016).

    District courts are split as to whether a plaintiff has

standing to assert claims on behalf of a putative class relating

to products they themselves did not purchase but which are

“substantially similar” to ones they did purchase. Quinn v.

Walgreen Co., 958 F. Supp. 2d 533, 541-42 (S.D.N.Y. 2013).             Some

courts view the inquiry as one better suited for the class

certification stage. See, e.g., In re Adobe Systems, Inc.

Privacy Litigation, 66 F. Supp. 3d 1197, 1228-29 (N.D. Cal.

2014).   Others have held that, as a matter of law, plaintiffs do

not have standing to bring claims for unpurchased products. See,

e.g., Murray v. Sears, Roebuck and Co., No. C 09-5744 CW, 2014

WL 563264, at *9 (N.D. Cal. Feb. 12, 2014).       The majority view

is, however, that a plaintiff has standing to assert claims on


                                 - 17 -
     Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 18 of 27



behalf of putative class members relating to products that she

did not purchase if plaintiff sufficiently alleges that the

products and the alleged misrepresentations are “substantially

similar” to those relating to the products plaintiff did

purchase. Vass v. Blue Diamond Growers, No. 14-13610-IT, 2015 WL

9901715, at *6 (D. Mass. Aug. 11, 2015); see also Davidson v.

Kimberly–Clark Corporation, No. C 14-1783 PJH, 2014 WL 3919857,

at *6 (N.D. Cal. Aug. 8, 2014) (citing cases).

    Defendants argue that, if the Court adopts the majority

view, plaintiff cannot satisfy her burden because the 43

toothpastes, 16 deodorants and three anti-perspirants are too

dissimilar.   Defendants submit that the toothpastes address

different needs and indications (such as cavity protection,

tooth sensitivity, whitening and anti-plaque), come in a variety

of flavors (such as cinnamon clove, orange mango, fennel and

spearmint) and are intended for different consumers (toddlers,

children and adults).    Similarly, the deodorants and anti-

perspirants are available in 11 different scents, two different

forms and are intended for different consumer groups.

Furthermore, the ingredient list for each of the toothpastes and

deodorants/anti-perspirants vary from product to product.




                                 - 18 -
     Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 19 of 27



    Plaintiff responds that the differences emphasized by

defendants do not render the product substantially dissimilar

for purposes of this case.     Instead, she contends that each of

the Products is labelled as “natural” but contains artificial,

synthetic and/or chemically processed ingredients.

    Applying the substantial similarity test employed by most

courts, the allegations in the complaint describe sufficient

similarity between the alleged misconduct relating to the

products plaintiff did and did not purchase.        Plaintiff adverts

to precisely the same phrase included on every Product packaging

(“natural”) and the inclusion of at least one ingredient that

plaintiff alleges is not “natural”. Defendant does not explain

why the inclusion of additional ingredients or the variation of

scents and flavors changes the inquiry of whether consumers were

misled by the “natural” claim on the packaging.        The motion of

defendants to dismiss claims relating to products plaintiff did

not herself purchase will, therefore, be denied.

            4.   Claims Brought on Behalf of Rhode Island Residents

    Defendants next urge dismissal of plaintiff’s claims

asserted on behalf of the putative Rhode Island class members

for lack of personal jurisdiction pursuant to Fed. R. Civ. P.

12(b)(2).   Defendants contend that the United States Supreme

                                 - 19 -
     Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 20 of 27



Court decision in Bristol-Myers Squibb Co. v. Superior Court of

California, San Francisco Cty., 137 S. Ct. 1773 (2017) (“BMS”)

extends beyond mass tort actions to class actions and mandates

that this Court dismiss the Rhode Island putative class members.

This Court disagrees.

    In BMS, approximately 600 plaintiffs, including both

California residents and residents of other states, filed eight

separate personal injury lawsuits in California state court

against Bristol-Myers Squibb for damages caused by its blood

thinner, Plavix. Id. at 1777.     The plaintiffs structured their

lawsuit as a coordinated, mass tort action pursuant to Cal. Civ.

Proc. Code § 404. Id.    Defendant argued that the California

state court lacked personal jurisdiction over it with respect to

the claims of the non-California plaintiffs who had not

purchased, used or been injured by Plavix in California because

those plaintiffs could not demonstrate that their claims arose

out of defendant’s contacts with California. Id. at 1783-84.

Applying “settled principles of personal jurisdiction,” the

Supreme Court agreed. Id. at 1783.        The Court found that there

was no connection between the forum and the non-residents'

claims and, therefore, the exercise of personal jurisdiction

over defendants with respect to those claims violated the Due


                                 - 20 -
     Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 21 of 27



Process Clause of the Fourteenth Amendment. Id. at 1781.          The

Court did not, however,

     confront the question whether its opinion. . . would
     also apply to a class action in which a plaintiff
     injured in the forum State seeks to represent a
     nationwide class of plaintiffs, not all of whom were
     injured there.

Id. at 1789 n.4 (Sotomayor, J., dissenting).

    Notwithstanding Justice Sotomayor’s disclaimer, defendants

contend that BMS applies equally in the class action context.

Recognizing that this Court already has rejected that argument

in Rosenberg v. LoanDepot.com, LLC, No. 19-10661-NMG, 2020 WL

409634, *12-13 (D. Mass. Jan. 24, 2020), defendants urge the

Court to reconsider its decision and “agree with the number of

other federal courts” which have applied BMS to class actions.

Of the several citations defendants proffer in support of that

argument, only two decisions from the same court address these

particular circumstances. See Am.’s Health & Res. Ctr. v.

Promologics, No. 16 C 9281, 2018 WL 3474444, at *2 (N.D. Ill.

July 19, 2018); Chavez v. Church & Dwight Co., No. 17 C 1948,

2018 WL 2238191, at *10 (N.D. Ill. May 16, 2018).

    The remaining cited cases are inapplicable.         Two address

the application of BMS in the FLSA collective action context

which differs from a Rule 23 class action. See Chavira v. OS

                                 - 21 -
     Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 22 of 27



Rest. Servs., LLC, No. 18-cv-10029-ADB, 2019 WL 4769101, at *6

(D. Mass Sept. 30, 2019); Roy v. FedEx Ground Package Sys.,

Inc., No. 3:17-cv-30116-KAR, 2018 WL2324092, at *9 (D. Mass. May

22, 2018).   The other cases address the application of BMS to

the named plaintiff in a putative class action where the claims

of that named plaintiff were deemed unrelated to the defendant’s

activities in the forum state. See Plumber’s Local Union No. 690

Health Plan v. Apotex Corp., No. 16-665, 2017 WL 3129147, at *9

(E.D. Pa. July 24, 2017); Spratley v. FCA US LLC, 3:17-CV-0062,

2017 WL 4023348, at *7-8 (N.D.N.Y. Sept. 12, 2017); In re Dental

Supplies Antitrust Litig., 16 Civ. 696 (BMC(GRB), 2017 WL

4217115, at *9 (E.D.N.Y. Sept. 20, 2017).       Here, defendants do

not challenge this Court’s jurisdiction with respect to the

named plaintiff’s Rhode Island claims; they challenge only the

Rhode Island claims of the unnamed members of the putative Rhode

Island Class.

    Although the Court recognizes that two judges in the

Northern District of Illinois have applied BMS to unnamed

members of a class action, this Court finds more persuasive the

numerous other courts, including this one, that have held to the

contrary. See, e.g., Mussat v. IQVIA, Inc., 853 F.3d 441 (7th

Cir. 2020) (holding that BMS does not apply to nationwide class


                                 - 22 -
     Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 23 of 27



actions filed in federal court under a federal statute);

Rosenberg v. LoanDepot.com LLC, No. 19-10661-NMG, 2020 WL

409634, *12-13 (D. Mass. Jan. 24, 2020) (“Given th[e] inherent

differences and the well-reasoned caselaw holding that

the BMS case does not apply in the class action context, this

Court similarly declines to extend the reach of

the BMS decision.”); Fitzhenry-Russell v. Dr. Pepper Snapple

Group, Inc., No. 17-cv-00564 NC, 2017 WL 4224723, *3-*5 (N.D.

Cal. Sept. 22, 2017) (“[T]he Court is not persuaded to extend

Bristol-Myers to the class action context on these facts.”);

Gress v. Freedom Mortg. Corp., 386 F. Supp. 3d 455, 464-65 (M.D.

Pa. 2019) (“[A] majority of the district courts who have faced

these questions have determined that Bristol-Myers Squibb does

not apply to class actions” (collecting cases)).

    As this Court and several others have noted, there are

distinct differences between the mass tort action in BMS and a

class action.   Significantly, in coordinated mass tort actions,

all plaintiffs are real parties in interest. Rosenberg, 2020 WL

409634, at *12-13.    In contrast, in a class action, the named

plaintiff “earn[s] the right to represent the interests of

absent class members” pursuant to the criteria set forth in Fed.

R. Civ. P. 23. Mussat, 853 F.3d at 447.       Indeed, absent class


                                 - 23 -
     Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 24 of 27



action members are not considered full parties to the case for

many purposes, including diversity jurisdiction and venue. Id.

    Furthermore, a class action, unlike a mass tort action,

must satisfy the additional due process requirements for class

certification pursuant to Fed. R. Civ. P. 23.        The familiar

requirements of numerosity, commonality, typicality, adequacy of

representation, predominance and superiority, “supply due

process safeguards not applicable in the mass tort context.”

Molock v. Whole Foods Market, Inc., 297 F. Supp. 3d 114, 126-27

(D.D.C. 2018).   In short, class actions simply “are different

from many other types of aggregate litigation.” Mussat, 853 F.3d

at 446-47.

    Given those differences and the well-reasoned caselaw

declining to extend BMS to the class action context, this Court

reaffirms its decision in Rosenberg and concludes that BMS does

not apply to the Rhode Island claims of the unnamed members of

the putative Rhode Island Class in these circumstances.

Accordingly, defendants’ motion to dismiss those claims will be

denied.

          5.   Claims Against Colgate

    Defendants contend that all claims against Colgate should

be dismissed because plaintiff fails to allege any wrongdoing by

                                 - 24 -
      Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 25 of 27



Colgate or why the corporate veil should be pierced to hold

Colgate liable for the acts of its subsidiary, Tom’s.

      Massachusetts corporations are “ordinarily regarded as

separate and distinct entities” from their subsidiaries. Scott

v. NG U.S. 1, Inc., 881 N.E.2d 1125, 1131 (Mass. 2008).          A

parent corporation may be held liable for the actions of its

subsidiary “only when compelling reasons justify disregarding

corporate structure and piercing the corporate veil.” Lokosky v.

Acclarent, Inc., 270 F. Supp. 3d 526, 531 (D. Mass. 2017).              Two

circumstances justify veil piercing.       The first is when the

parent exercises

      pervasive control of the activities of the subsidiary
      and there is some fraudulent or injurious consequence
      of the intercorporate relationship.

My Bread Baking Co. v. Cumberland Farms, Inc., 233 N.E.2d 748,

752 (Mass. 1968).    A court may also disregard corporate

formalities

      when there is a confused intermingling of activity of
      two or more corporations engaged in common enterprise
      with substantial disregard of the separate nature of
      the corporate entities, or serious ambiguity about the
      manner and capacity in which the various corporations
      and their respective representatives are acting.

Id.

      Massachusetts courts employ twelve factors to guide their

veil-piercing analysis, including:

                                  - 25 -
     Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 26 of 27



    (1) common ownership; (2) pervasive control; (3)
    confused intermingling of business assets; (4) thin
    capitalization; (5) nonobservance of corporate
    formalities; (6) absence of corporate records; (7) no
    payment of dividends; (8) insolvency at the time of
    the litigated transaction; (9) siphoning away of
    corporation's funds by dominant shareholder; (10)
    nonfunctioning of officers and directors; (11) use of
    the corporation for transactions of the dominant
    shareholders; and (12) use of the corporation in
    promoting fraud.

Attorney Gen. v. M.C.K., Inc., 736 N.E.2d 373, 380 n.19 (Mass

2000) (citing Pepsi–Cola Metro. Bottling Co. v. Checkers, Inc.,

754 F.2d 10, 14–16 (1st Cir. 1985)).

    Defendants contend that plaintiff is unable to rebut the

presumption of corporate separateness.       Although plaintiff must

satisfy her ultimate “burden of overcoming the presumption of

separateness by clear and convincing evidence,” she need only

plead facts sufficient to state a claim for piercing the

corporate veil at the motion to dismiss stage. See Lokosky, 270

F. Supp. 3d at 531 (quoting Carballo–Rodriguez v. Clark

Equipment Co., 147 F. Supp. 2d 63, 65 (D.P.R. 2001)).

    Plaintiff alleges that Colgate purchased a majority share

of Tom’s stock for the specific purposes of (1) selling

“natural” products, (2) benefiting from Tom’s dominance in the

natural product market and (3) working with Tom’s to market and

sell products as “natural”, despite the inclusion of non-natural


                                 - 26 -
     Case 1:19-cv-12512-NMG Document 21 Filed 05/20/20 Page 27 of 27



ingredients.   Such allegations are sufficient to state a claim

that Colgate acquired and uses Tom’s to promote

misrepresentation through deceptive and misleading marketing

practices.    Accordingly, plaintiff has alleged sufficient

wrongdoing on the part of Colgate to overcome defendants’ motion

to dismiss.

                                 ORDER

    For the forgoing reasons, the motion of defendants to

dismiss the complaint (Docket No. 15) is DENIED.

So ordered.



                                     /s/ Nathaniel M. Gorton____
                                     Nathaniel M. Gorton
                                     United States District Judge



Dated May 20, 2020




                                 - 27 -
